Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILE CORRESPONDENCE
 Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method for populating a nutrition database, comprising: receiving an image; identifying one or more food items in the image using a computer vision model; retrieving nutrition data for each of the identified one or more food items from a nutrition database; aggregating the nutrition data for all of the one or more food items in the image; comparing the aggravated nutrition data with a dietary intake recommendation for a user; generating a visual cue of the comparison between the aggregated nutrition data and the dietary intake recommendation; and displaying names of the one or more food items, the aggregated nutrition data, and the generated visual cue of the comparison, classified in G16H 50/70.
II. Claims 9-16, drawn to a method and system for optimizing nutrition database, comprising: generating a new entry for a food item in the nutrition database; retrieving a set of nutrition data associated with the food item from an external database; determining an input method of the set of nutrition data retrieved from the external database is not "FNDDS Survey" and is not "SR Legacy"; querying one or more branded results and one or more branded results serving sizes; filtering the one or more branded results and one or more branded results serving sizes; filtering the one or more branded results and the one or more branded results serving sizes; scaling a serving size for the new entry to a single unit of a given portion label; finding a median value for each nutrient value of the one or more , classified in G16H 50/70.


The inventions are independent or distinct, each from the other because:

	Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because combination Invention I does not require determining an input method of the set of nutrition data retrieved from the external database is not “FNDDS Survey” and is not “SR Legacy.”  The method for populating a nutrition database, comprising: receiving an image; identifying one or more food items in the image using a computer vision model; retrieving nutrition data for each of the identified one or more food items in the image; comparing the aggravated nutrition data with a dietary intake recommendation for a user; generating a visual cue of the comparison between the aggregated nutrition data and the dietary intake recommendation; and displaying names of the one or more food items, the aggregated nutrition data, and the generated visual cue of the comparison is not reliant on determining an input method of the set of nutrition data retrieved from the external database is not “FNDDS Survey” and is not “SR Legacy” for the method to work.  The subcombination has separate utility such as determining an input method of the set of nutrition data retrieved from the external database is not “FNDDS Survey” and is not “SR Legacy”; querying one or more branded results and one or more branded results serving sizes; filtering the one or more branded results and the one or more branded results serving sizes; scaling a 
	The Examiner has required restriction between combination and subcombination inventions.  Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)  the inventions have acquired a separate status in the art in view of their different classification;
(b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)  the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935. The examiner can normally be reached Monday-Friday 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.C.W./Examiner, Art Unit 3626       

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626